SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q Quarterly Report Under Section 13 or 15 (d) of Securities Exchange Act of 1934 For the quarterly period ended September 30, 2010 Commission File Number:333- 152837 BookMerge Technology, Inc. (Exact Name of Issuer as Specified in Its Charter) Nevada 36-4627722 State of Incorporation Primary Standard Industrial Employer Classification Code Number # I.R.S. Identification No. 1350 W. Horizon Ridge Drive Suite 1922 Henderson, Nevada 89014 Phone (828) 702-7687 (Address and Telephone Number of Issuer's Principal Executive Offices) (Former Name or Former Address, if Changed Since Last Report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes x No o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule12b-2 of the Exchange Act. Large Accelerated Filer o Non-Accelerated Filer o (Do not check if a smaller reporting company) Accelerated Filer o Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). YES o NO X APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS Check whether the registrant filed all documents and reports required to be filed by Section 12, 13, 15(d) of the Exchange Act after the distribution of the securities under a plan confirmed by a court.YES x NO o APPLICABLE ONLY TO CORPORATE ISSUERS Indicate the number of shares outstanding of each of the issuer's classes of common stock at the latest practicable date. As of November 1, 2010, the registrant had 80,080,500shares of common stock, $0.001 par value, issued and outstanding. Transitional Small Business Disclosure Format (Check one):YES o NO x PART I - FINANCIAL INFORMATION Item 1.Financial Statements (Unaudited- Prepared by Management) BOOK MERGE TECHNOLOGY, INC. (F.K.A. BIGWEST ENVIRONMENTAL, INC.) (A DEVELOPMENT STAGE ENTERPRISE) Unaudited Financial Statements For the Three Months Ended September 30, 2010 and 2009, and the Period of February 28, 2008 (Inception) to September 30, 2010 BOOK MERGE TECHNOLOGY, INC. (F.K.A. BIGWEST ENVIRONMENTAL, INC.) (A DEVELOPMENT STAGE ENTERPRISE) Unaudited Financial Statements For the Three Months Ended September 30, 2010 and 2009, and the Period of February 28, 2008 (Inception) to September 30, 2010 TABLE OF CONTENTS Page(s) Balance Sheets as of September 30, 2010 and June 30, 2010 1 Statements of Operations for the three months ended September 30, 2010 and 2009, and the period of February 28, 2008 (inception) to September 30, 2010 2 Statements of Cash Flows for the three months ended September 30, 2010 and 2009, and the period of February 28, 2008 (inception) to September 30, 2010 3 Notes to Unaudited Financial Statements 4 BOOK MERGE TECHNOLOGY, INC. (f.k.a. BIGWEST ENVIRONEMNTAL, INC.) (A Development Stage Enterprise) Balance Sheets September 30, 2010 June 30, 2010 (unaudited) ASSETS Current assets Cash $ $ Total current assets Total assets $ $ LIABILITIES AND STOCKHOLDERS' DEFICIT Current liabilities Accounts payable and accrued liabilities $ $ Related party payables Total current liabilities Notes payable Total liabilities Stockholders' Deficit Common stock, $.001 par value; 200,000,000 shares authorized, 80,090,500 issued and outstanding at September 30 and June 30, 2010 Additional paid in capital ) ) Deficit accumulated during the development stage ) ) Total stockholders' deficit ) Total liabilities and stockholders' deficit $ $ See accompanying notes to unaudited financial statements 1 BOOK MERGE TECHNOLOGY, INC. (f.k.a. BIGWEST ENVIRONEMNTAL, INC.) (A Development Stage Enterprise) Statements of Operations (unaudited) For the period from February 28, 2008 (inception) to September 30, 2010 Three months ended September 30, Revenue $
